                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLSTATE VEHICLE AND                             :   CIVIL ACTION
PROPERTY INSURANCE COMPANY                       :
a/s/o FELIX AND EVELYN TORRES                    :
                                                 :
       v.                                        :
                                                 :
PHILADELPHIA HOUSING AUTHORITY                   :   NO. 19-1354

                                    MEMORANDUM OPINION

Savage, J.                                                                  July 11, 2019

       Plaintiff Allstate Vehicle and Property Insurance Company filed this subrogation

action against defendant Philadelphia Housing Authority (“PHA”) for damages sustained

to its insured’s home caused by a fire that originated in an adjacent vacant building owned

by the PHA. Moving to dismiss the complaint, the PHA argues that, as a Commonwealth

agency, it is entitled to immunity under the Pennsylvania Sovereign Immunity Act, 42

Pa.C.S. § 8521. Allstate admits that the PHA is a Commonwealth agency, but contends

that the real estate exception, 42 Pa.C.S. § 8522(b)(4), applies, exposing the PHA to

liability for the damage to the Torres property.

       Because the fire was caused by a trespasser and not by an artificial condition or a

defect of the PHA’s real estate, the exception does not apply. Therefore, we shall grant

the motion.

                                       Factual Background

       On January 14, 2018, a fire occurred at 1420 North 7th Street, in Philadelphia,

Pennsylvania, a vacant property owned by the PHA. 1 The fire spread to the adjacent



       1   Am. Compl. ¶¶ 5, 24-25 (ECF No. 9).
property owned by Allstate’s insured, Felix Torres 2, causing substantial damage. 3

Allstate provided a homeowner’s insurance policy covering the loss. 4                      Allstate, as

subrogee of Mr. Torres, brought this action against the PHA to recover payments made. 5

        In its amended complaint, Allstate alleges that the PHA property had been vacant

and abandoned since 2005, allowing vagrants to squat there. 6 This “open and dangerous

condition” was notorious and the subject of numerous complaints to the City. 7 Allstate

alleges the PHA allowed the property to deteriorate over the years. 8 It was stripped of

copper pipes and wiring. 9 It was “dangerous, unsecure, and unstable.” 10

        In 2012, the Department of Licensing and Inspections (“L&I”) issued a violation

under Philadelphia Property Maintenance Code 302.2/4, for failure to clean and maintain

the lot. 11 In 2015, L&I issued three violations, declaring the building an “Unsafe Structure”

under Philadelphia Property Maintenance Code 108.1.1 and ordering demolition.12




        2Id. ¶¶ 3, 24-25. Although the complaint is brought by Allstate as subrogee of both Felix and
Evelyn Torres, the insurance policy is in only Felix Torres’s name. See Am. Comp. ¶¶ 3, 9.
        3   Id. ¶¶ 3, 24-26.
        4   Id. ¶¶ 3, 26.
        5   Id.
        6   Id. ¶¶ 10-11.
        7   Id. ¶¶ 11-16, 19-21.
        8   Id. ¶¶ 12-13.
        9   Id. ¶ 13.
        10   Id. ¶ 18.
        11   Id. ¶ 19; Am. Compl. Ex. A (ECF No. 9-1).
         12 Am. Compl. ¶ 20, Am. Compl. Ex. B (ECF No. 9-2).              Under the Philadelphia Property
Maintenance Code 108.1.1, an “unsafe structure” is defined as “one that is found to be dangerous to the
life, health, property, or safety of the public or the occupants of the structure by not providing minimum
safeguards to protect or warn occupants in the event of fire, or because such structure contains unsafe

                                                         2
Instead of demolishing the property, the PHA allowed it to deteriorate. 13 On May 30,

2017, L&I issued a violation for failing to register the property as vacant. 14 Despite the

order to demolish the property and cure the violations, the PHA did nothing. 15

       On January 14, 2018, a fire started in the kitchen area of the property. According

to the amended complaint, the “Fire Marshal opined that the fire was caused by a vagrant

who had been known to stay freely” at the property. 16

       Asserting a negligence claim, Allstate alleges that had the original property been

safe and secure or properly demolished, the fire would not have occurred. 17 Allstate also

avers that the Philadelphia Property Maintenance Code required the PHA to fasten

windows and doors and keep them in good repair. 18 Additionally, it claims the PHA had

notice that the property was unsafe, unstable, and unsecure to trespassers, and the PHA

had a duty to repair property that presented a risk to neighboring properties. 19

                                            Discussion

       Although immunity is an affirmative defense, a complaint may be dismissed

pursuant to a 12(b)(6) motion when the affirmative defense appears on its face. Leveto

v. Lapina, 258 F.3d 156, 161 (3d Cir. 2001); ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859



equipment or is so damaged, decayed, dilapidated, structurally unsafe or of such faulty construction or
unstable foundation, that partial or complete collapse is possible.”
       13   Am. Compl. ¶ 23.
       14   Id. ¶ 21.
       15   Id. ¶¶ 20-23.
       16   Id. ¶ 24.
       17   Id. ¶¶ 25, 28-33.
       18   Id. ¶ 30.
       19   Id. ¶¶ 30, 32.


                                                  3
(3d Cir. 1994); see also 5B Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1357 (3d ed. 2004). Immunity “‘will be upheld on a 12(b)(6) motion only

when the immunity is established on the face of the complaint.’” Leveto, 258 F.3d at 161

(citing Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996); Pani v. Empire Blue Cross

Blue Shield, 152 F.3d 67, 74 (2d Cir. 1998); Santamorena v. Georgia Military College,

147 F.3d 1337, 1340 (11th Cir. 1998)). Thus, we may not consider facts beyond those

alleged in the complaint.

        The Pennsylvania Sovereign Immunity Act granted the Commonwealth and its

agencies 20 immunity from tort liability. 42 Pa.C.S. § 8521. At the same time, it created

nine exceptions to immunity, imposing liability against local agencies in certain

enumerated circumstances. 42 Pa.C.S. § 8522(b). At issue here is the real estate

exception. 42 Pa.C.S. § 8522(b)(4). As are all exceptions, it is narrowly interpreted.

Jones v. SEPTA, 772 A.2d 435, 440 (Pa. 2001); Mascaro v. Youth Study Center, 523


        20The PHA is considered a Commonwealth agency for the purposes of the immunity provisions of
42 Pa.C.S. § 8521. See City of Phila. v. Lead Indus. Ass’n, Inc., 994 F.2d 112, 119 (3d Cir. 1993); Irish v.
Lehigh Cty Hous. Auth., 751 A.2d 1201 (Pa. Commw. Ct. 2000); Byard v. Phila. Hous. Auth., 629 A.2d 283
(Pa. Commw. Ct. 1993); Battle v. Phila. Hous. Auth., 594 A.2d 769, 771 (Pa. Super. Ct. 1991); Crosby v.
Kotch, 580 A.2d 1191 (Pa. Commw. Ct. 1990); Al-Athariyyah v. Wilkes-Barre Hous. Auth., 2009 WL
9102291, at *4 (Pa. Commw. Ct. Dec. 22, 2009); Pasour v. Phila. Hous. Auth., No. 13-2258, 2013 WL
4014514, at *6 (E.D. Pa. Aug. 7, 2013); Thomas v. Phila. Hous. Auth., No. 11-0224, 2011 WL 3862245, at
*6 (E.D. Pa. Aug. 30, 2011); Walker v. Phila. Hous. Auth., No. 08-5592, 2009 WL 3055389, at *3 (E.D. Pa.
Sept. 24, 2009); Easley v. Phila. Hous. Auth., No. 99-4329, 2000 WL 1100868, at *3 (E.D. Pa. Aug. 2,
2000).

        Some courts have concluded that the PHA is a local governmental agency and not a
Commonwealth agency, but not in the context of sovereign immunity under 42 Pa.C.S. § 8521. See, e.g.,
James J. Gory Mech. Contracting, Inc. v. Phila. Hous. Auth., 855 A.2d 669, 678-79 (Pa. 2004) (finding PHA
a local agency for jurisdictional purposes); Swift v. McKeesport Hous. Auth., No. 08-0275, 2009 WL
3856304, at *7 (W.D. Pa. Nov. 17, 2009) (holding the local housing authority as a municipality to be a local
governmental agency and therefore not entitled to Eleventh Amendment immunity from suit in federal
court).

        Whether the PHA is a Commonwealth agency under the Sovereign Immunity Act or a local agency
under the Political Subdivisions Tort Claims Act is a distinction without a difference in this case. Both Acts
have similar real estate exceptions. Williams v. Phila. Hous. Auth., 873 A.2d 81, 85-86 & n.9 (Pa. Commw.
Ct. 2005); see also 42 Pa.C.S. §§ 8522(b)(4), 8542(b)(3).


                                                      4
A.2d 1118, 1123 (Pa. 1987); Kiley by Kiley v. City of Philadelphia, 645 A.2d 184, 186 (Pa.

1994).

         Under the real estate exception, a Commonwealth agency may be liable for injury

caused by “a dangerous condition of Commonwealth agency real estate” which causes

injury. 42 Pa.C.S. §8522(b)(4). A plaintiff “must allege that the dangerous condition

derived, originated or had as its source the Commonwealth realty itself, if it is to fall within

the Sovereign Immunity Act’s real estate exception.” Jones v. SEPTA, 772 A.2d at 443

(internal citations omitted). “In other words, . . . the Commonwealth may not raise the

defense of sovereign immunity when a plaintiff alleges, for example, that a substance or

an object on Commonwealth realty was the result of a defect in the property or in its

construction, maintenance, repair or design.” Id. at 443-44.

         A plaintiff seeking to invoke the exception must establish that (1) he could, absent

immunity, recover damages from the person who caused the injury; and (2) the injury was

caused by the agency’s negligence, rendering the property unsafe for its intended use

and creating a dangerous condition or defect in the real estate which causes the injury.

Snyder v. Harmon, 562 A.2d 307, 312 (Pa. 1989); Williams v. Phila. Hous. Auth., 873

A.2d at 85-86; Mascaro, 523 A.2d at 1123.

         As to the first requirement, Allstate has stated a cause of action against PHA for

negligence in allowing its property to fall into a state of disrepair, rendering it unsafe and

dangerous.      See Sections 364 and 448 of the Restatement of Torts (Second).

Pennsylvania courts have consistently “held landowners liable for failing to take

precautions against unreasonable risks that stem directly or indirectly from the property

including the contemplated acts of third parties, whose crimes are facilitated by the



                                               5
condition of the property.” Mascaro, 523 A.2d at 1122 (collecting cases).

       Allstate alleges that the fire was caused by a vagrant who was known to squat in

the PHA’s dilapidated and unsecured property. 21 Despite numerous citations for City

Code violations and orders to secure the property, PHA did nothing to prevent others from

entering the property. 22 PHA’s failure to secure the property increased the risk of a

squatter causing a fire on the property. 23

       As alleged in the complaint, PHA was negligent in permitting its property to fall into

disrepair, creating an unreasonable risk to the adjacent property, specifically the

predictable acts of a third party.             Therefore, Allstate has stated a cause of action

maintainable at common law against PHA absent its having immunity.

       Allstate has not satisfied the second requirement. The amended complaint avers

that the fire was caused by a trespasser, and it does not link the cause of the fire to any

act or failure to act on PHA’s part. Allstate alleges that the fire originated in the PHA

property. It avers that the fire was caused by a vagrant in the kitchen area. It does not

describe how the fire started or what the vagrant did.

       The allegations, viewed in the light most favorable to Allstate, do not satisfy the

real estate exception. As the PHA correctly argues, the fire did not derive, originate, or

have as its source the PHA-owned real estate itself. 24 See Jones, 772 A.2d at 443-44.

Instead, it is alleged that the independent actions of a squatter caused the fire and the




       21   Pl.’s Opp’n at 2 (ECF No. 16-1).
       22   Id. at 2-3.
       23   Id. at 3-4.
       24   Def.’s Mem. in Supp. of Mot. to Dismiss at 4-5 (ECF No. 10).


                                                     6
subsequent harm. 25

       In Mascaro, the Pennsylvania Supreme Court reasoned that the legislature “clearly

precluded the imposition of liability on itself or its local agencies for the acts of third parties

by its language of § 8541, . . . and that it has not seen fit to waive immunity for these

actors or their acts in any of the eight exceptions.” 523 A.2d at 1124. It considered its

reasoning as “consistent with the general rule that the criminal and negligent acts of third

parties are superseding causes which absolve the original actor . . . of the harm caused

by such third parties.” Id.

       The Pennsylvania Supreme Court, in Jones, concluded that the legislature’s clear

and “unambiguous language of section 8522(b)” limited the real estate exception to “a

dangerous condition [that] must derive, originate from or have as its source the

Commonwealth realty.” Jones, 772 A.2d at 441 (citing Snyder, 562 A.2d 307. The PHA

could not successfully raise the defense if, for example, Allstate had alleged “that a

substance or an object on Commonwealth realty was the result of a defect in the property

or in its construction, maintenance, repair or design.” Id.

       That is not what is alleged. PHA’s failure to act—including its failure to secure the

property—did not cause the fire. Nor did any substance, object, or defect in the property

construction, maintenance, repair, or design. Rather, the amended complaint avers that

the fire was caused by a trespasser and does not link the origin of the fire to any act or

failure to act on PHA’s part.

       At most, Allstate claims that the condition of PHA’s property facilitated the damage

caused by the trespasser. The acts of a third party, rather than the agency, causing harm


       25   Id. at 7-8; Am. Compl. ¶ 24.


                                                7
do not subject the agency to liability. Mascaro, 523 A.2d at 1124. The real estate

exception applies “only where it is alleged that ‘the artificial condition or defect of the land

itself causes the injury, not merely when it facilitates the injury by the acts of others, whose

acts are outside the statute’s scope of liability.” Brewington for Brewington v. City of

Phila., 199 A.3d 348, 360 (Pa. 2018) (quoting Mascaro, 523 A.2d at 1124). To invoke the

real estate exception, a plaintiff must allege that the condition or defect on the property

caused the injury, not just facilitated it by the act of another. Mascaro, 523 A.2d at 1124;

Dean v. Dep’t of Transp., 751 A.2d 1130, 1134 (Pa. 2000)). Allstate has not done so.

                                          Leave to Amend

        Leave to amend should be freely given. Fed. R. Civ. P. 15(a)(2). Leave ordinarily

should be granted absent a substantial reason to deny. Fraser v. Nationwide Mut. Ins.

Co., 352 F.3d 107, 116 (3d Cir. 2003); Shane v. Fauver, 213 F.3d 113, 115-17 (3d Cir.

2000). We cannot conclude at this stage that amendment would be futile. 26 Therefore,

Allstate may, if it can plausibly state a claim within the real estate exception, file a second

amended complaint.




        26 The Fire Marshal’s report was submitted as an exhibit to Allstate’s opposition to the PHA’s
motion. See Fire Marshal’s Report at 1-3, Ex. A to Pl.’s Opp’n to Def.’s Mot. to Dismiss (ECF No. 16-2). It
was not attached to the amended complaint. Thus, we do not consider it in ruling on the motion to dismiss.

          The report noted that the property was “squatter occupied” and “PHA housing.” Additionally, the
Fire Marshal’s investigation revealed that a squatter named Mary lived there and was present on the night
of the fire. A neighbor reported that Mary had requested a bucket of water from him and returned to the
property. The neighbor also stated that when the Philadelphia Fire Department arrived 20 minutes later,
Mary was no longer at the scene. The Fire Marshal remarked that he was “unable to conduct a full
investigation due to structural collapse.” He ultimately ruled the cause of the fire was “undetermined.”

         Even though we do not consider the contents of the report, we reference it here to show how it
bears on futility. Unless Allstate has information beyond the report, it cannot state a claim based on the
real estate exception.


                                                    8
                                      Conclusion

      Allstate has not alleged that the PHA’s real estate caused the fire that damaged

its insured’s property. Hence, the PHA is immune from liability.




                                            9
